Citation Nr: 1749346	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 11, 2011 for the grant of special monthly compensation (SMC) based on the need for regular aid and attendance.  

2.  Entitlement to an initial compensable disability rating for traumatic brain injury.

3.  Entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to October 1981, from April 1984 to September 1984 and from November 1985 to March 1990.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Board granted entitlement to SMC based on the need for regular aid and attendance.  In the September 2015 rating decision, the Agency of Original Jurisdiction (AOJ) effectuated that grant and assigned an effective date of February 11, 2011.  

The Board notes that the Veteran previously requested a hearing before the Board in his April 2016 Form 9.  In an August 23, 2017 letter, the Board notified the Veteran that his appeal has been placed on the Board's docket and that he has 90 days from the date of that letter submit additional argument or evidence, pursuant to 38 C.F.R. § 20.1304.  Then, in a September 18, 2017 letter, VA notified the Veteran that his hearing before the Board (a Travel Board hearing) is scheduled for October 17, 2017 at 8:30am.  In a September 19, 2017 facsimile, the Veteran stated that he is withdrawing his request for a Travel Board hearing and that he wants the Board to move forward on a decision in his appeal.  Then, in an uploaded Form 21-4138 dated on September 26, 2017, the Veteran stated that because there has been no response to his requests that the Board adjudicate his appeal, he requested that he be able to provide testimony via "teleconference" at a Board hearing on October 17, 2017, at 8:30am, which was the time scheduled for his Travel Board hearing.

Then, according to the scheduled Veterans Law Judge, who had traveled to the Veteran's RO to conduct the scheduled hearings for that day, and pursuant to that Judge's administrative note in VACOLS entered on that day, the Veteran cancelled the October 17, 2017, 8:30am scheduled hearing before the Board.  There is no further indication in the record that the Veteran wishes to have his hearing before the Board rescheduled for another day and there is no further request for a  videoconference hearing before the Board.  For example, there is no indication that the Veteran arrived at the RO on October 17, 2017 with any expectation of providing testimony by teleconference, and then requested that such a videoconference hearing be scheduled.  There is also no statement submitted by the Veteran to this date that indicates a desire to have his Board hearing rescheduled as a videoconference hearing.  Indeed, the Board notes that the record shows that on October 23, 2017, the Veteran faxed evidence to the Board, with "attention: Hearing Section" on it, stating that the faxed evidence is for his appeal for an earlier effective date, and he requests that the Board please review this evidence.  There is no indication in this fax that the Veteran wants to reschedule a hearing before the Board.  For these reasons, and given that the Veteran cancelled his October 2017 hearing on that date, the Board considers the Veteran's prior request for a hearing before the Board is withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a July 2017 rating decision, the RO denied entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only, and the Veteran submitted a timely notice of disagreement against this determination.  Also, in a May 2016 rating decision, the RO granted service connection for TBI and assigned an initial noncompensable rating, and the Veteran submitted a timely notice of disagreement against the initial rating assigned.  The record indicated that the RO has acknowledged receipt of the NODs and this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NODs has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted with regard to these issues.



FINDING OF FACT

In March 2007, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for SMC based on the need for regular aid and attendance is requested; and, the date on which the Veteran's new claim for SMC based on the need for regular aid and attendance was received, February 11, 2011, is later than the date on which entitlement to SMC based on the need for regular aid and attendance arose.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than February 11, 2011, for the grant of SMC based on the need for regular aid and attendance have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


Earlier Effective Date

The Veteran contends that an effective date earlier than February 11, 2011 for the grant of entitlement to SMC based on aid and attendance is warranted.  Specifically, he contends that the dates of medical statements in 2005 should be the effective date of the grant of SMC based on aid and attendance.  Essentially, therefore, the Veteran contends that an earlier effective date is warranted because entitlement to SMC based on aid and attendance arose prior to February 11, 2011.  The Board notes that in July 2015, the Board granted entitlement to SMC based on the Veteran's need for regular aid and attendance due to his service-connected disabilities, including service-connected back disability, bilateral knee disability, and depression.  

However, generally, the effective date of an evaluation and award of compensation will be the date of receipt of the claim for increase or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A claim or an application to reopen a previously denied claim may be filed by paper submission, electronic filing, or phone call.  See 38 C.F.R. § 3.155(b)(1) (providing that an intent to file a claim can be submitted by way of saved electronic application, written intent on a prescribed intent to file a claim form, or oral intent communication to designated VA personnel and recorded in writing); see also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA has the responsibility of determining when an informal claim has been filed).  

The law provides that a submission can only be read as a claim for benefits if the submission demonstrates the claimant's intent to seek benefits for the identified symptoms or disability. See e.g., Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  However, the mere presence of medical evidence of a disability does not establish an intent on the part of the [claimant] to seek benefits for a disability.  See Talbert v. Brown, 7 Vet. App. 352 (1995) (holding that "[t]he 'liberal reading' requirement does not require the Board to conduct an exercise in prognostication, but only requires that it consider all issues reasonably raised by the appellant's substantive appeal...there must be some indication in the appellant's [substantive appeal] that he wishes to raise a particular issue before the Board.  The indication need not be expressed or highly detailed; it must only reasonably raise the issue."  

The evidence shows that the Veteran submitted a prior claim for increased compensation for service-connected disabilities in 2004, and the issue of entitlement to SMC based on aid and attendance was part and parcel of that prior claim for increased compensation.  In an April 2005 rating decision, the AOJ denied entitlement to SMC based on aid and attendance, the Veteran submitted a timely notice of disagreement in May 2005, the AOJ issued a statement of the case, and the Veteran timely perfected this appeal.  Then, on March 29, 2007, the Veteran's authorized representative appeared in person at VA and submitted a handwritten Form 119 which stated that a withdrawal of the appeal for entitlement to SMC based on aid and attendance (and based on housebound criteria) is requested.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made in writing by the appellant or her authorized representative.  Id.  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the AOJ.  See 38 C.F.R. § 20.204(b)(3).  

Here, the Veteran's written notification of his request to withdraw his appeal for entitlement to SMC based on aid and attendance was received by the AOJ, through his representative, on March 29, 2007, and therefore, under the law, such withdrawal became effective on that date.  The Board notes that it is not necessary for the Board to dismiss this withdrawn appeal, as this appeal was withdrawn prior to transfer of the appeal to the Board. 

After March 29, 2007, when the Veteran, through his representative, withdrew the appeal for entitlement to SMC based on aid and attendance, the evidence shows that the earliest date on which a new claim for entitlement to SMC based on aid and attendance was received by VA on February 11, 2011.  The Board finds no communications after March 29, 2007 and prior to February 11, 2011 that may be considered a formal or informal claim for SMC based on aid and attendance.  The Board acknowledges that the Veteran submitted a claim for increased compensation for depression that was received in January 2009, and that the Board granted entitlement to SMC based on aid and attendance based in part on the Veteran's depression.  

However, significantly, the Veteran then called VA on October 20, 2010, and per the Report of General Information, the Veteran reported that he is already receiving SMC, but that he would like to "file a claim for SMC pertaining to his diabetic condition."  However, entitlement to service connection for diabetes has been denied.  The Board finds that this October 2010 phone call does not demonstrate an intent to seek VA compensation for any service-connected disability that served as the basis for the grant of entitlement to SMC based on aid and attendance (e.g., knee disability, spine disability, depression), and therefore this October 2010 communication is not considered a claim for SMC based on aid and attendance.  

Then, the Veteran submitted a Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance), which was received by VA on February 11, 2011, in which a VA physician notes that the Veteran is unable to prepare his own meals due in part to his service-connected bilateral knee and foot disabilities.  Then, later in February 2011, the Veteran submitted another Form 21-2680, in which a provider stated that the Veteran is not able to prepare his own meals and needs assistance in bathing and tending to other hygiene needs (in that he cannot use a tub) due in part to his service-connected bilateral knee disability.  The AOJ construed the February 11, 2011 Form 21-2680 as a claim for SMC based on aid and attendance, and thus the AOJ found that this form showed an intent to seek such benefit.  

On review of the above evidence, the Board finds that the January 2009 claim for increased compensation for SMC does not show an intent to seek SMC based on aid and attendance.  The 'liberal reading' requirement does not require the Board to conduct an exercise in prognostication, but only requires that the Board consider all issues reasonably raised by the record in the appeal.  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  Given his prior withdrawn appeal for SMC based on aid and attendance in conjunction with a claim for increased compensation, the Veteran had actual notice of how SMC is a distinct benefit from the monthly compensation that he receives due to his evaluated service-connected disabilities.  Further, though the Veteran submitted a claim for increased compensation for depression in January 2009, he then expressly claimed for SMC due to other disabilities besides depression, such as diabetes and bilateral knee and foot disabilities.  There is no indication in the January 2009 claim for increased compensation for depression that the Veteran desired to seek SMC based on the need for aid and attendance due to his depression.  For these reasons, the Board finds that the January 2009 statement does not demonstrate an intent to seek SMC based on aid and attendance, and therefore this communication is not considered a claim for SMC based on aid and attendance.  

Thus, there are no communications after March 29, 2007 and prior to February 11, 2011 from the Veteran or from any authorized representative that demonstrates an intent to seek SMC based on aid and attendance.  

The Board acknowledges the Veteran's contention that an effective date earlier than February 11, 2011 is warranted based on medical evidence dated prior to February 11, 2011, such as in October 2005 or June 2005 medical statements from the Veteran's private physicians.  However, as discussed above, the Veteran, through his authorized representative, withdrew his prior claim on appeal for SMC based on aid and attendance in March 2007. 

Based on the above, the earliest effective date for the grant of SMC based on the need for regular aid and attendance is February 11, 2011, the date that the Veteran's claim for such benefit was received after the Veteran withdrew his prior claim on appeal for SMC based on aid and attendance.  38 C.F.R. § 3.400.   


ORDER

Entitlement to an effective date earlier than February 11, 2011 for the grant of SMC based on the need for regular aid and attendance, is denied.   



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


